Case 1:13-cv-01529-RBW Document 116-3 Filed 06/12/19 Page 1 of 6




            EXHIBIT C
       Case 1:13-cv-01529-RBW Document 116-3 Filed 06/12/19 Page 2 of 6




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
UNITED STATES OF AMERICA, et al., )
ex rel. KENNEDY,                    )
                                    )                Civil Action No. 13-1529 (RBW)
             Plaintiffs,            )
                                    )
        v.                          )
                                    )
NOVO A/S, et al.,                   )
                                    )
             Defendants.            )
____________________________________)



                                        DECLARATION

       1.      I, Sarah M. Frazier, duly swear under penalty of perjury the following:

       2.      My name is Sarah M. Frazier. I am over 18 years old. I am of sound mind, capable

of making this affidavit, and personally acquainted with the facts herein stated.

       3.      I am counsel for Elizabeth Kennedy, Plaintiff in the above-captioned case.

       4.      I have represented qui tam relators under the False Claims Act (FCA) for over

fourteen years. I have significant FCA experience, specifically with pharmaceutical marketing

cases. I am one of the few attorneys to take an off-label marketing case through discovery and

summary judgment proceedings.

       5.      Throughout the course of this litigation, I have supplied to the Government

disclosures containing Relator’s evidentiary and documentary support of her claims. On October

8, 2010, I forwarded to the Government a copy of Relator’s Pre-Filing Disclosure Statement, which

included 33 exhibits (labeled Tab 1–33). On October 15, 2010, I forwarded to the Government a

copy of Relator’s Original Disclosure Statement, which included an additional 22 exhibits (labeled
       Case 1:13-cv-01529-RBW Document 116-3 Filed 06/12/19 Page 3 of 6




Tabs 34–55). On August 31, 2011, I forwarded to the Government a copy of Relator’s First

Supplemental Disclosure Statement, which included an additional 56 exhibits (labeled Tabs 56–

111). On November 10, 2011, I forwarded to the Government a copy of Relator’s Second

Supplemental Disclosure Statement, which included an excel spreadsheet exhibit. On January 26,

2012, I forwarded to the Government a copy of Relator’s Third Supplemental Disclosure

Statement. On April 17, 2012, I forwarded to the Government a copy of Relator’s Fourth

Supplemental Disclosure Statement. On July 30, 2012, I forwarded to the Government a copy of

Relator’s Fifth Supplemental Disclosure Statement.

       6.      I have also sent additional informal disclosures and supplements to the Government

in these proceedings. On June 6, 2011, I sent the Government and update regarding the Victoza

label and REMS. On July 15, 2011, I sent the Government information pertaining to certain search

terms of interest to the Government. On February 29, 2012, I sent to the Government information

regarding news reports on Victoza. On July 9, 2012, I sent to the Government a new article

pertaining to Victoza. On June 24, 2013, I sent to the Government other investigatory material

concerning Victoza. On May 12, 2016, I sent to the Government information related to a settlement

that the Government reached with another pharmaceutical company.

       7.      At the outset of this action, I have supported the Government’s requests for seal

extensions, including speaking in support of the Department of Justice’s investigation and candor

in hearings in which the Court desired reassurance from Relator’s counsel at the latter part of the

seal period.

       8.      At the Government’s request, I supplied legal and factual analyses,

recommendations on tactics, damage calculations, including, for example, an August 13, 2013

memorandum on satisfying legal falsity in fraudulent pharmaceutical marketing cases where off-
       Case 1:13-cv-01529-RBW Document 116-3 Filed 06/12/19 Page 4 of 6




label indications are not the focus. All in all, I have supplied the Government with over 20

disclosures, factual communications, and legal analyses.

       9.      For years before the United States settled with Novo Nordisk in 2017, I knew from

periodic status calls with Will Olson, the attorney for the Department of Justice’s Civil Fraud

Section in charge of the case, that a parallel criminal case was in negotiations, and would have to

be resolved before the FCA action. On calls occurring on January 6, 2016 and July 20, 2016, Olson

mentioned to me a Food, Drug, and Cosmetic Act (FDCA) settlement, but in the context of a

parallel criminal proceeding.

       10.     The FDCA contains civil and criminal remedies, and in fact I have tried criminal

misbranding cases under the FDCA in the past as defense counsel.

       11.     Will Olson circulated drafts of the “covered conduct” language to relators’ counsel

before he circulated full settlement drafts. On January 18, 2017, Olson e-mailed me and other

Relators’ counsel a final draft of the “covered conduct” to be released in the putative settlement;

it contained no mention of a FDCA settlement, nor did initial drafts of the settlement agreement.

Olson sought agreement that the settlement was fair, adequate, and reasonable, eventually

specifying in response to my repeated questioning about the scope of such agreement that the

agreement was as to the settlement amount and the covered conduct. I have an email containing

this exchange, a true and correct copy of which is attached as Exhibit E.

       12.     A May 5 settlement draft conveyed by Olson made no mention of the FDCA action

either, and paragraph 7 reserved other rights under the FCA, including “sharing in the proceeds of

this Agreement.”

       13.     The settlement draft of July 7, 2017 was the first one to reference the FDCA

Settlement, without specifying an amount or whether the matter was civil or criminal.
        Case 1:13-cv-01529-RBW Document 116-3 Filed 06/12/19 Page 5 of 6




        14.     On July 7, 2017, when the FDCA provision first appeared in a settlement draft, its

appearance did not put me on notice that an additional civil remedy was planned, and I do not

recall otherwise learning that fact during settlement negotiations. Further, while it is fairly common

for the Government to pursue an administrative remedy in addition to a qui tam action, whether

intervened or declined, I cannot think of another instance in which the Government has pursued a

similar alternate civil action.

        15.     The right to a relator share in a criminal disposition versus a civil or administrative

remedy has been especially hotly contested by the Department of Justice in recent years. To make

an informed decision about pursuing any recovery as an alternate remedy, I needed to know

whether the recovery was criminal or civil and its amount, among other important factors.

        16.     At no time during settlement negotiations did I intend to surrender any alternate

remedy claim belonging to my client, much less one whose basic attributes, such as the amount,

were unknown. The July 7, 2017 draft preserved from dismissal the right to demand relator’s share

under FCA section 3720(d) related to the “Agreement.”

        17.     The final settlement and stipulation preserved this right in the “Civil Action,”

defined as the relators’ suits, including Relator Kennedy’s. It is this same right to relator’s share

that my client now seeks, via today’s motion.

        18.     At the Government’s urging, Relator Kennedy and the other Relators agreed not to

oppose the Total Settlement Amount of this FCA action, which was considerably less that the

potential liability first suggested at the outset, and despite unknowns regarding the FDCA

Settlement.

        19.     I now know that the Government entered into a separate FDCA Settlement

Agreement on July 26, 2017, the same day the FCA Settlement was signed. The Government
Case 1:13-cv-01529-RBW Document 116-3 Filed 06/12/19 Page 6 of 6
